Citation Nr: 1720667	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  03-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to October 5, 2009, and entitlement to an evaluation in excess of 20 percent from October 5, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter Agency of Original Jurisdiction (AOJ)), which assigned a noncompensable evaluation for bilateral hearing loss effective March 10, 1997.  A June 2000 Board decision had awarded service connection for bilateral hearing loss.

In August 2007, the Board issued a decision denying the Veteran's claim for an initial increased rating for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued a joint motion for remand (JMR) which vacated and remanded the August 2007 Board decision.  The Board remanded the appeal to the AOJ in April 2009.  In July 2010, in a supplemental statement of the case (SSOC), the AOJ increased the Veteran's rating for bilateral hearing loss to 20 percent, from October 5, 2009.  

The appeal was remanded again in November 2010 and February 2013 for further development.  The case has now returned to the Board for further appellate review.  

The Board notes that in the prior November 2010 remand, the Appellant was the Veteran's legal custodian.  Correspondence received in May 2015, shows that the Veteran was appointed a new guardian and conservator.  The VA Form 8, Certification of Appeal, now only lists the Veteran as the Appellant.  As such, the case caption has been updated to reflect that the Veteran is the Appellant in this matter.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 5, 2009, a bilateral hearing loss hearing disability had been manifested by, at worst, Level I, in the right ear, and Level V, in the left ear. 

2.  From October 5, 2009, a bilateral hearing loss hearing disability has been manifested by, at worst, Level V, in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to October 5, 2009, and an initial evaluation in excess of 20 percent from October 5, 2009, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

As indicated in the INTRODUCTION above, the claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from the absence of VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained updated VA treatment records.  An August 2008 VA clinical record references a 2007 audiogram that has not been associated with the record, however subsequent records do not reflect any change in the Veteran's hearing loss when compared to records preceding 2007.  As such, further remand is unnecessary to obtain those records.  Pursuant to the Board's February 2013 remand instructions, VA obtained two addendum opinions from audiologists who had reviewed the claims file, and addressed the functional effects of the Veteran's hearing loss disability in an occupational setting.  The audiologists also addressed the type of environment that would be beneficial to the Veteran and whether there were any unexpected or unusual functional limitations.  While the audiologists did not address specific functional effects on the Veteran's daily activities, the Board has accepted any statements made by the Veteran in the record regarding the effect of his hearing loss on his daily activities which cures any noncompliance with prior remand directives.  Accordingly, the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim and obtained medical opinions, most recently in November 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his hearing loss based on findings and medical principles.  The most recent December 2010 audiology examination was conducted by a state-licensed audiologist, and included both a controlled speech discrimination test using the Maryland CNC world list, and a pure tone audiometry test, in accordance with VA regulations pertaining to the evaluation of hearing impairment.  See 38 C.F.R. § 4.85.  The November 2014 opinion also addressed the effects the Veteran's service-connected bilateral hearing loss disability has had on his occupational functioning.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.  As noted above, while the opinions did not address specific functional effects on daily activities, the Board has accepted any lay statements made by the Veteran with respect to those effects.   Furthermore, the Court noted that Martinak "held that the applicable regulatory provisions require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability."  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The addendum opinions from the examiners generally addressed the functional effects of the Veteran's hearing loss on his employment, and the types of environments that would be beneficial to the Veteran.  As such, the examinations and opinions obtained generally comply with VA law and regulatory provisions.

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  A review of the objective evidence reflects no credible lay or medical evidence of worsening since the most recent December 2010 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent, based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on pure tone threshold testing.  An exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).




A July 1997 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
45
30
40
45
LEFT
45
40
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear, using the Maryland CNC word list.  The audiologist found that the Veteran had mild sensorineural hearing loss in the right ear, and mild sloping to moderate sensorineural hearing loss in the left ear.  The Veteran also reported wearing hearing aids that he had purchased himself.

In a February 1999 hearing at the Phoenix Regional Office, the Veteran testified that he had difficulty hearing things correctly, and that he would think he heard something right, but then his wife would have to correct him.  He testified that the obtained hearing aids to assist with this hearing.  The Veteran also testified he had some ringing in his ears due to his hearing aids, but that he did not have any ear infections or other types of ear disease.  He also reported gradual worsening of his hearing.  A March 2000 evaluation showed that the Veteran had serious or severe hearing loss.

The October 2000 rating decision awarded a noncompensable rating for service-connected bilateral hearing loss.  According to the Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (40, in this case).  For the left ear, the designation was also Roman numeral I, derived by intersecting the percent of speech discrimination row (92 percent, in this case) with the pure tone threshold average column (49, in this case).  Since both ears had the same numeric designation, either ear could have been used as the poorer ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column I, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

Subsequently, the Veteran submitted a notice of disagreement with the October 2000 rating decision, indicating that his hearing loss more severe and warranted a higher rating.  He also submitted a letter from the owner of Audio-Tech Labs, which had issued the March 2000 evaluation.  The owner indicated that the Veteran's hearing loss had gone from 25 percent to 65 or 70 percent over the last four years.  

During an October 2000 VA audiology visit, the Veteran reported that his hearing was significantly poorer, and that he had gradual hearing loss since his time in service.  He had no history of ear surgeries, infections, or dizziness, but did report intermittent tinnitus.  An otoscopic evaluation revealed clear ear canals.  The audiologist noted no significant change in hearing since the last examination in 1997.  The audiologist found that the Veteran had mild to moderately-severe sensorineural hearing loss above 250 Hz and good word recognition.  The Veteran was found to be eligible for hearing aid services, and was fitted for new hearing aids.

A January 2001 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
45
35
45
45
LEFT
40
50
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 96 percent in the left ear.  The audiologist found that the Veteran had mild to moderate sensorineural hearing loss in the right ear, and moderate sensorineural hearing loss in the left ear.   The Veteran also reported wearing hearing aids that he had purchased himself.

The May 2001 rating decision continued a noncompensable rating for service-connected bilateral hearing loss.  According to the Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (43, in this case).  For the left ear, the designation was also Roman numeral I, derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (54, in this case).  Since both ears had the same numeric designation, either ear could have been used as the poorer ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column I, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

A January 2003 VA evaluation for hearing aids revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
50
40
50
50
LEFT
45
55
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 88 percent in the left ear.  The audiologist found that the Veteran had documented sensorineural hearing loss.  Using Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination would be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (48, in this case).  For the left ear, the designation would be Roman numeral III, derived by intersecting the percent of speech discrimination row (88 percent, in this case) with the pure tone threshold average column (59, in this case).  The left ear would be the poorer ear.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column III, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

A November 2003 audiology report revealed speech recognition ability of 84 percent in the right ear, and 24 percent in the left ear.  Speech recognition thresholds were noted to be 45 decibels for the right ear, and 50 decibels for the right ear.

A January 2004 VA evaluation revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
55
50
55
55
LEFT
50
55
65
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear, and 84 percent in the left ear.  The audiologist found that the Veteran had moderate high frequency sensorineural hearing loss in the right ear, and moderate to severe high frequency sensorineural hearing loss in the left ear.  The examiner noted that results showed no significant change in pure tone responses from the January 2003 examination, however there was a slight decrease in the speech discrimination score for the right ear.  The examiner noted that the left ear showed significant improvement in speech discrimination when compared to the private audiology examinations results from November 2003, and slight improvements in pure tone thresholds.  However, the examiner also noted that examinations done in private practice do not use the same speech testing procedures or materials and do not follow the rigid guidelines set forth by the VA Compensation and Pension Board. 

Using Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination would be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (48, in this case).  For the left ear, the designation would be Roman numeral III, derived by intersecting the percent of speech discrimination row (88 percent, in this case) with the pure tone threshold average column (59, in this case).  The left ear would be the poorer ear.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column III, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

The Veteran submitted a private audiology examination from July 2004 which revealed speech recognition ability of 36 percent for the left ear and 76 percent for the right ear.  The examiner noted that pure tone air and bone conduction thresholds showed a symmetrical mild sloping to severe sensorineural hearing loss bilaterally.  The examiner found that the results of the Veteran's audiology exam signified approximately 50 percent hearing loss bilaterally, however poor speech discrimination would also be factored in.

In an October 2005 private evaluation report, the audiologist found that the Veteran continued to demonstrate mild to severe sloping sensorineural hearing loss in both the right and left ears, and that the results, when compared with the previous evaluation, showed a small improvement in the extremely high frequency thresholds in the left ear and that the other pure tone thresholds were consistent with previous results.  The Veteran had a speech recognition score of 92 percent for the right ear and 88 percent for the left ear, which the audiologist noted was an improvement from previous results.

A March 2006 VA evaluation revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
55
50
60
60
LEFT
55
60
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 96 percent in the left ear.  The audiologist found that the Veteran had mild to moderate sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.

In the May 2006 supplemental statement of the case (SSOC), the AOJ continued to assign a noncompensable rating.  Using Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination would be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (56, in this case).  For the left ear, the designation would be Roman numeral II, derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (65, in this case).  The left ear would be the poorer ear.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column II, the poorer ear.  

Since pure tone thresholds for the left ear were higher than 55 decibels in all tested frequencies, application of Table VIa under 38 C.F.R. § 4.86 is appropriate.  Under Table VIa, the numeric designation is Roman numeral V since the pure tone threshold average is 65.  As described above, the Roman numeral designation for the right ear is I.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column V, the poorer ear.  

In May 2007 VA clinical records, the Veteran reported increasing hearing loss.  The VA audiologist found no change in hearing since his last evaluation in March 2006.  The examiner concluded that the Veteran had mild to severe sensorineural hearing loss in both ears and good word recognition in both ears.  In August 2008 VA clinical records, the VA audiologist noted that the Veteran had no changes in his hearing since his last hearing evaluation in May 2007.  The examiner noted that the Veteran had mild to severe sensorineural hearing loss which was previously documented, and mildly impaired word recognition in the right ear and good word recognition in the left ear.

An October 2009 VA evaluation revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
55
55
65
75
LEFT
55
65
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and 96 percent in the left ear.  The audiologist found that the Veteran had mild to severe bilateral sensorineural hearing loss.

In a July 2010 SSOC, the AOJ assigned a 20 percent rating from October 5, 2009, the date of the last audiology examination, for bilateral hearing loss.  Using Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination would be Roman numeral III, for the right ear.  This was derived by intersecting the percent of speech discrimination row (88 percent, in this case) with the pure tone threshold average column (63, in this case).  For the left ear, the designation would be Roman numeral II, derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (66, in this case).  The right ear would be the poorer ear.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row II, the better ear, with column III, the poorer ear.  

Since pure tone thresholds for both ears were higher than 55 decibels in all tested frequencies, application of Table VIa under 38 C.F.R. § 4.86 is appropriate.  Under Table VIa, the numeric designation for both ears is Roman numeral V since the pure tone threshold averages are 63 for the right ear, and 66 for the left ear.  Since both ears have the same designation, either ear can serve as the poorer ear.  A 20 percent evaluation would be derived from application of Table VIa in 38 C.F.R. § 4.85, by intersecting row V, the better ear, with column V, the poorer ear.  Under 38 C.F.R. § 4.86, the Veteran is entitled to application of the table which represents the higher rating.  Thus, the Veteran was assigned 20 percent rating.
An December 2010 VA evaluation revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
60
60
70
75
LEFT
55
65
70
75

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The audiologist found that the Veteran had mild to severe sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's hearing loss had significant effects on his occupation, and that the Veteran experienced difficulties with hearing with regards to his occupational activities.

The April 2012 SSOC continued the rating of 20 percent from October 5, 2009.  Using Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination would be Roman numeral II, for the right ear.  This was derived by intersecting the percent of speech discrimination row (92 percent, in this case) with the pure tone threshold average column (66, in this case).  For the left ear, the designation would be Roman numeral II, derived by intersecting the percent of speech discrimination row (92 percent, in this case) with the pure tone threshold average column (66, in this case).  Since the designations are the same, either ear could qualify as the poorer ear.  A 0 percent evaluation would be derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row II, the better ear, with column II, the poorer ear.  

Since pure tone thresholds for both ears were higher than 55 decibels in all tested frequencies, application of Table VIa under 38 C.F.R. § 4.86 is appropriate.  Under Table VIa, the numeric designation for both ears is Roman numeral V since the pure tone threshold average is 66 for both ears.  Since both ears have the same designation, either ear can serve as the poorer ear.  A 20 percent evaluation would be derived from application of Table VIa in 38 C.F.R. § 4.85, by intersecting row V, the better ear, with column V, the poorer ear.  Under 38 C.F.R. § 4.86, the Veteran is entitled to application of the table which represents the higher rating.  Thus, the 20 percent rating was continued.

In an August 2014 VA addendum opinion, the audiologist found that hearing loss in and of itself would not preclude the Veteran from being gainfully employed and would have minimal functional impact on the Veteran's physical or sedentary employment, and that an environment with reduced ambient noise may be beneficial.  In a subsequent November 2014 VA addendum opinion, the audiologist found that hearing loss and tinnitus would not preclude the Veteran from being gainfully employed and would have minimal functional impact on the Veteran's physical or sedentary employment.  The audiologist further stated that environments encountered on a daily basis with use of appropriate binaural amplification and an environment with reduced ambient noise may be beneficial and no unusual or unexpected functional limitations would be present given the Veteran's current hearing loss.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss prior to October 5, 2009.  Audiology examinations prior to October 2009 revealed results which did not meet the criteria for a compensable rating.  See Lendenmann, 3 Vet. App. 345 (1992).  Furthermore, May 2007 and August 2008 clinical records specifically noted that findings from these visits were consistent with the examinations previously conducted, thus showing no significant decrease in hearing sensitivity that would warrant a higher rating.

While the Veteran did submit private evaluations from March 2000, November 2003, and July 2004, which all stated that the Veteran was entitled to a higher rating for bilateral hearing loss, none of these evaluations specified the criteria that were used to determine the higher rating that the Veteran was said to be warranted.  For example, the March 2000 evaluation indicated that the Veteran's hearing loss had worsened to the point where a 65 percent rating would be warranted, however the rating criteria does not provide for a 65 percent rating.  See 38 C.F.R. § 4.85.  Similarly, the November 2003 and July 2004 evaluations did not clearly specify the pure tone thresholds that were obtained which would warrant the higher rating that was recommended.

Similarly, the Veteran is also not entitled to a rating in excess of 20 percent from October 5, 2009, as the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings and word recognition testing.  As such, based on this mechanical application of the ratings schedule to the numeric designations derived from the audiometric evaluations, there is no basis for any increase in evaluation for hearing impairment in excess of 20 percent.  See Lendenmann, 3 Vet. App. 345 (1992).

In so holding, the Board acknowledges the Veteran's report of decreased hearing acuity prior to the October 5, 2009 VA examination which reflects some probative evidence of an increased severity of bilateral hearing loss prior to October 5, 2009.  However, the Veteran's description of decreased hearing acuity is not specific enough to demonstrate that the level of hearing impairment shown on the October 5, 2009 examination, was present at any specific time prior to the examination results.  In this respect, the rating criteria require very specific measurable results from audiometric and word testing to provide for certain schedular ratings.  Furthermore, VA clinical records from May 2007 and August 2008, prior to October 2009, which are relatively close in time to that time period show that there were no changes in the Veteran's hearing.  Even when applying the benefit of the doubt rule, the Board finds that the Veteran's descriptions are insufficiently specific to factually ascertain that the level of hearing acuity shown on October 5, 2009 had been present for an earlier time period.

The Veteran did report difficulties with understanding others, and that his hearing had worsened over the years.  The Board notes that while the Veteran is competent to report symptoms such as an inability to understand speech with the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable or higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he is not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board also notes that the December 2010 VA examination indicated that the Veteran's hearing loss had significant effects on his occupation and that the Veteran experienced difficulties with hearing with regards to his occupational activities.  However subsequent addendum opinions from August and November 2014 show that the Veteran's hearing loss would only minimally effect his employment and did not preclude him from being gainfully employed.  The opinions also noted that the Veteran's hearing loss did not result in any unusual or unexpected functional limitations.  Regardless, the Veteran has already been awarded a total disability rating based on individual unemployability.  Thus, any functional limitations have been adequately contemplated by the rating schedule.

In sum, the evidence of record reflects that the Veteran is entitled to a noncompensable rating prior to October 5, 2009 for bilateral hearing loss, and a rating of 20 percent from October 5, 2009.  Accordingly, the Board finds that an increase in rating for bilateral hearing loss is unwarranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to October 5, 2009, and entitlement to an evaluation in excess of 20 percent from October 5, 2009, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


